     Case 3:19-cv-00790-DJH Document 1-2 Filed 10/31/19 Page 1 of 2 PageID #: 6




                                      Electronically Filed
NO. 19-CI-006549                                              JEFFERSON CIRCUIT COURT
                                                                      DIVISION EIGHT (8)
                                                             JUDGE A.C. MCKAY CHAUVIN

ASHLEA BURR & MARIO DAUGHERTY                                                      PLAINTIFFS

v.                            NOTICE OF REMOVAL OF
                       CIVIL ACTION TO U.S. DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                                 AT LOUISVILLE

LOUISVILLE METRO GOVERNMENT, ET AL.                                             DEFENDANTS

                                        * * * * * * *

TO:      Joshua T. Rose
         Abell Rose LLC
         108 S. Madison Avenue
         Louisville, KY 40243
         Counsel for Plaintiff



         Please take notice that the Notice of Removal and Petition for Removal, with exhibits,

which are attached hereto, were filed in the United States District Court for the Western District

of Kentucky at Louisville on October 31, 2019, by the Defendants, Louisville/Jefferson County

Metro Government and Joseph Tapp.

                                             Respectfully submitted,

                                             MICHAEL J. O’CONNELL
                                             JEFFERSON COUNTY ATTORNEY

                                               /s/ Susan K. Rivera______________
                                              SUSAN K. RIVERA
                                              Assistant Jefferson County Attorney
                                              531 Court Pl., Ste. 900
                                              Louisville, KY 40202
                                              (502 574-3076
                                              Counsel for Defendants, Louisville/Jefferson
                                              County Metro Government, et al.




                                                1
  Case 3:19-cv-00790-DJH Document 1-2 Filed 10/31/19 Page 2 of 2 PageID #: 7




                                        CERTIFICATE

       It is hereby certified that a copy of the foregoing was mailed, postage prepaid, this 31st
day of October, 2019, to the following person at the indicated address:

Joshua T. Rose
Abell Rose LLC
108 S. Madison Avenue
Louisville, KY 40243
Counsel for Plaintiff



                                            /s/ Susan K. Rivera__
                                            SUSAN K. RIVERA




                                               2
